Citation Nr: 1513275	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  05-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected lumbar myositis. 

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected lumbar myositis.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In February 2008, the Board remanded this case.  In May 2011, the Board determined that new and material evidence had been received to reopen the claim of service connection for a left knee disorder, including as secondary to service-connected lumbar myositis.  The Board remanded the issues of service connection for left and right knee disorders including as secondary to service-connected lumbar myositis.  

In a July 2012 decision, the Board denied the Veteran's claims for service connection for left and right knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the July 2012 Board decision with respect to the issue of entitlement to service connection for the left and right knee disabilities and remanded the issues to the Board for appropriate action in accordance with the Memorandum Decision.   





FINDINGS OF FACT

1.  Arthritis of the left knee was not manifest during service or within one year of the Veteran's separation from service; a left knee disorder including arthritis is not attributable to service; a left knee disorder including arthritis is not caused or aggravated by service-connected lumbar myositis.

2.  Arthritis of the right knee was not manifest during service or within one year of the Veteran's separation from service; a right knee disorder including arthritis is not attributable to service; a right knee disorder including arthritis is not caused or aggravated by service-connected lumbar myositis.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein nor is a left knee disorder proximately due to, the result of, or aggravated by service-connected lumbar myositis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).

2.  A right knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein nor is a right knee disorder proximately due to, the result of, or aggravated by service-connected lumbar myositis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and while the Veteran's claim was appealed to the Court of Appeals for Veterans Claims (Court), neither the Veteran, nor any of his representatives through the course of his appeal, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations, including for a medical nexus opinion concerning the etiology of the claimed knee disorders.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the latest Board's remand was to obtain a VA medical examination that was adequate for rating purposes and provided a medical opinion.  38 C.F.R. § 4.2.  The examination is adequate to address these and all other pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, in obtaining this medical opinion, the Board is satisfied there was compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2014 memorandum decision, it was advanced that the August 2011 VA examination was inadequate in that the examiner had failed to consider the Veteran's allegations of continuity of symptomatology with regard to his knees.  However, as will be explained below, the Board finds that the Veteran's assertions of continuity of symptomatology are simply not supported by the evidence of record and are therefore not considered to constitute competent and credible evidence.  As such, any failure of the examiner to actually consider the Veteran's statements is not considered to constitute error at this time, but rather is exactly as the examiner should have done, as the Board's finding that the Veteran's statements are not credible means that there is no continuity of symptomatology in this case.  Thus, no continuity of symptomatology for the examiner to have considered.  It is not the examiner's role to consider the Veteran's statements, but rather it is the job of the examiner to consider the credible evidence as determined by the finder of fact.

The Board acknowledges that a previous Board remand had requested that the VA examiner comment on the Veteran's allegations of continuity of symptomatology.  The examiner who conducted the 2011 VA examination did not specifically do this.  However, having looked back at the question that was posed, the Board concludes that it was not the role of the examiner to consider the Veteran's statements in the abstract.  Rather, as finder of fact, the Board must first consider the Veteran's statements in conjunction with the other evidence of record.  The Board must then determine whether the Veteran's statements are credible.  Here, once that analysis was completed, the Board has concluded that the Veteran's statements that he experienced bilateral knee problems continuously since service are not credible.  As such, it would have been in error for the examiner to have taken those statements as fact.  Here, the competent and credible evidence does not show continuous knee symptoms from the Veteran's time in service until he was diagnosed with a chronic knee disability more than a decade later.  Therefore, given the Board's conclusions, explained below, with regard to the Veteran's statements, the examiner's opinion is found to be fully adequate.

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) from the RO in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms of his knee disabilities pertaining to the claims of service connection.  The Veteran volunteered his treatment history and his symptoms since service.  

In his appeal to the Court, the Veteran asserted that the DRO had failed to explain what evidence might assist the Veteran.  However, it should be clear to the Veteran at this point what is required for service connection and the memorandum decision clearly explained that the Veteran was free to supplement the record on remand, yet the Veteran failed to provide any additional evidence.  It is also noted that the Veteran had the right to request a Board hearing, yet he failed to avail himself to such an opportunity.  As such, the Board concludes that the Veteran was not prejudiced by any failure by the hearing officer.  Of note, the memorandum decision did not suggest that any additional action was necessary on remand to address the Veteran's complaint regarding his DRO hearing.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II. Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  The Veteran is currently diagnosed with chronic knee disabilities.  As such, 38 C.F.R. § 3.303(b) is for application.

As noted in the introduction, the Board previously denied the Veteran's claim in July 2012.  The memorandum decision identified two primary problems with the Board's decision.  First it was found that the Board had not adequately considered the Veteran's lay statements regarding continuity of symptomatology.  Second, the memorandum decision concluded that the VA examiner had also failed to consider the Veteran's allegations of continuity of symptomatology.  The Board will endeavor to address these issues more thoroughly below. 

The Veteran contends that he has had knee problems since making a jump from a helicopter during service and as due to his low back disability.

The service treatment records (STRS) reflect that in February 1979, the Veteran complained of having left knee pain.  The examination of the knee was normal.  There was decreased quadriceps strength.  The record noted that knee pain had occurred after a 7 mile march.  The next day, it was noted that the Veteran had left knee pain and had been in his military boots since the day before.  On an April 1979 examination, the Veteran's lower extremities were normal on examination.  The Veteran specifically denied having a trick knee at that time and made no complaints regarding either knee.  

This denial is particularly significant in that the Veteran did report having experienced recurrent back pain on the medical history survey, thereby demonstrating a willingness to report orthopedic abnormalities at that time.  As such, if he was having knee problems at that time, the Board would expect that he would have reported them, and the fact that he denied any knee problems at that time, while reporting back problems, would seem to suggest that he was not actually experiencing knee problems at that time.

Similarly, in March 1985, the Veteran's lower extremities were found to be normal on examination and the Veteran denied having a trick knee at that time, making no complaints regarding either knee.  Again, on the May 1989 examination, the Veteran's lower extremities were found to be normal on examination.  The Veteran specifically denied having a trick knee and made no complaints regarding either knee.  Again, on both the 1985 and 1989 medical history surveys the Veteran did not mechanically deny every possible impairment, but rather appears to have identified the physical impairments he had and denied the impairments he did not have.  For example, on the 1989 examination, while denying any knee problems, the Veteran did check boxes both indicating that he had experienced back pain and that he was unsure that he had back pain.  This notation gives a strong indication of a cerebral approach to completing the survey.  It also calls into question the Veteran's later assertion that he simply denied knee problems because he was afraid they would disqualify him from military service.  If this had been the case, one would have expected the Veteran to also specifically deny any back problems, as such an orthopedic abnormality could also have served as a basis to disqualify him from service.

An April 1990 report of Whitehall Laboratories showed that the Veteran complained of bilateral knee pain. 

According to a November 1992 private report from Whitehall, the Veteran was seen for mild right knee inflammation.  A November 1992 record from Whitehall Laboratories reflected right knee pain and mild inflammation.

In January 1995, the Veteran was afforded a VA examination which diagnosed the Veteran as having left patellar tendinitis.  The Veteran reported that he had fallen from a landing helicopter and had sustained a back injury.  He did not report a specific knee injury.  X-rays were normal.  

In his May 1995 VA Form 9, the Veteran indicated that he originally hurt his left knee when he was on duty and had to carry a heavy gun.  He referred to the 1979 inservice treatment (although he indicated that it occurred in 1978).  He submitted pictures of himself with his equipment.  

In August 1995, the Veteran testified at a personal hearing.  At that time, he reported that he had to carry heavy equipment during service.  He also stated that he fell from a helicopter while it was landing while carrying his equipment.  He related that this heavy load injured his back while marching and in the helicopter incident when he also landed with full force on his knees.  In addition, he reported that his knees had worsened due to his low back problems.  

In a September 1995 VA outpatient records, left knee pain was noted.  Thereafter, SSA records were received which mentioned the low back and psychiatric disorder, but not the knees.  

In November 2005, the Veteran testified at a personal hearing.  He related the same history as he had at his prior hearing.  He indicated that when he fell from the helicopter, he could not get up right away.  

In a December 2005 report of Reinaldo J. Carreras, M.D., it was noted that the Veteran had knee arthralgias, cause unknown

A March 2008 VA record noted that the Veteran had osteoarthritis involving the knee.  February 2009 x-rays reflected a diagnosis of degenerative changes with small suprapatellar effusion.

In August 2011, a the VA examination was conducted in an effort to ascertain the etiology of the Veteran's bilateral knee disabilities.  The examiner noted the Veteran's contentions that his knee disabilities had their onset in active duty in 1978 beginning with the helicopter fall.  The diagnosis was bilateral knee degenerative changes (as shown on x-rays).  The examiner provided an opinion that current knee disabilities were less likely as not related to any inservice disease, event, or injury, and were also not caused by or aggravated by the Veteran's service-connected lumbar myositis.  In support of this conclusion, the examiner noted that the Veteran made complaints of left knee complaints on two occasions during service, but did not make any right knee complaints.  The examiner indicated that the separation examination did not reveal any knee condition.  In addition, the post-service January 1995 examination revealed no swelling, instability, limitation of motion of the left knee.  Also, x-rays were normal at that time.  Patellar tendinitis of the left knee was diagnosed.  On the December 2008 x-rays, degenerative changes were shown.  The examiner stated that although there were two left knee complaints during service, they were acute and resolved at that time.  There was no continuity of symptoms shown on the separation examination (the Veteran denied complaints and findings were normal).  In addition, the 1995 x-rays were normal.  The examiner concluded that the current degenerative changes developed years after service and were most probably the result of the normal aging process progression.  Likewise, the examiner also indicated that the current knee disabilities were not etiologically related to (caused or aggravated by) the low back condition.  The examiner stated that on examination, although the Veteran had an antalgic gait, he did not place unequal stress forces upon walking.  Again, the examiner emphasized that the current knee disabilities were due to the normal aging process.  He stated that medical evidence does not support that fact that degenerative changes of the knees could be caused or aggravated by lumbar myositis.  

Thereafter, additional VA records and records of Dr. Carreras reflected that the Veteran continued to complain of left knee pain (arthralgias) and received treatment.  No further medical opinions regarding the etiology of current knee disabilities were provided.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Rucker and Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is competent to report inservice accidents and that his knee hurt afterwards.  He is also competent to state that he feels that the way that he walks due to his back negatively affects his knees.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions such as determining whether his back disability caused or aggravated his knee disabilities or whether the Veteran's knees were the result of his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board remanded this case to obtain an expert medical opinion because the question of the etiology of the Veteran's knee disabilities is complex in nature, especially given the inservice complaints and the span of time between the Veteran's separation from service and the current time.  

The Board attaches significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

So, in sum, while the Veteran advances that inservice incidents resulted in current knee disabilities and/or his low back disability has caused an altered gait, which, in turn, resulted in his knee disabilities, the most probative medical evidence in the file (i.e., the August 2011 VA examiner's opinion) does not support these assertions.  Health professionals are experts and presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

Here, the VA examiner determined that the Veteran's knee disabilities are not the result of his military service and that his low back disability did not cause or aggravate his knee disabilities.  Rather, the examiner explained that the Veteran's knee disabilities developed independently due to the normal aging process.  The examiner reviewed and discussed the pertinent history in his assessment of the Veteran's knees.  While the Veteran is competent to report his symptoms and personal beliefs of the claimed cause and effect in this case, he is unable to provide complex medical assessments such as the one needed in this case.  In addition, his assertions are essentially contradicted by the medical opinion of record.  The Board cannot afford his personal opinion greater probative value in light of these facts.  

The Board also finds the Veteran's statements as to experiencing knee symptomatology continuously since service to be lacking in credibility, as his knees were specifically found to be normal on physical examinations in April 1979, March 1985, and May 1989, and he denied having a trick knee at those times and made no complaints regarding either knee.  

In the memorandum decision, the Court noted that the Board had not addressed the Veteran's November 2005 testimony in which he explained that he had denied knee problems during reserve service so as not to jeopardize his career.  However, the Court acknowledged that the Board, as finder of fact, was free to discount the credibility of lay statements based on inconsistency with earlier statements from the same source, but found that such could only be done so after considering all of the relevant evidence.  This means that the Board had to consider the Veteran's testimony, but was also responsible for weighing it with the other evidence of record.  The Board wholeheartedly agrees with the Court's assessment, and welcomes the opportunity to provide further discussion of this point.  

Having reviewed the evidence once again, including the Veteran's explanation at his DRO hearing, the Board does not find reason to depart from its earlier conclusion that the Veteran's statements were not sufficiently credible to establish continuity of knee problems from active duty until his chronic knee disabilities were diagnosed years later.

While the Veteran now argues that he effectively misrepresented his symptoms on his medical history surveys completed in conjunction with his reserve service in an effort to continue his military career, as explained above, this post hoc rationalization does not hold water, as the Veteran specifically reported other orthopedic problems at the time of those physical examinations.  If the Veteran was denying knee problems, that he actually had, why would he then report back problems which could trigger the same service disqualification that he was seeking to avoid.  

The Court has recognized that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran is essentially arguing that he previously attempted to mislead the government, to get what he wanted (namely remaining in the reserve which provided him a monetary benefit), yet he thinks that the government should now believe him when once again he is seeking a monetary benefit from the government.  At best, the Veteran has admitted purposely misleading the government for personal gain.

The Board does not wish to come off as unduly harsh, and does appreciate the Veteran's valuable contributions to his country.  However, given the inherent untruthfulness of the Veteran's statements at least one point in time, an assessment of the Veteran's contentions should be measured against the evidence of record.

Here, it is accepted that the Veteran did experience some knee problems while on active duty.  However, at separation, not only did the Veteran deny any knee problems while reporting other orthopedic problems, but a physical examination also found the Veteran's lower extremities to be normal.  Following his separation from active service in 1979, the Veteran did not file a claim for VA benefits until 1994.  During this time, there is no record of any medical treatment being sought.  

The only occasions the Veteran appears to have received medical care during this time was a physical examinations for his reserve service in 1985 and 1989, yet at both of these examinations, not only did the Veteran specifically deny knee problems, but physical examinations also found his knees to be normal.  Of note, this evidence was generated both during service and in the years following service, as opposed to decades later in conjunction with a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
While the Veteran now would have the Board believe that he had bilateral knee problems continuously since service, the fact is when he initially filed for service connection, he only sought service connection for his left knee.  This too weighs against the conclusion that he had experienced bilateral knee problems since service, as if this was the case, it would stand to reason that the Veteran would have sought service connection for both knees.

As finder of fact, it is the Board's role to consider all of the evidence and then explain fully what evidence is found to be most probative.  Here, the Board has endeavored to outline exactly why it was concluded that the evidence of record weighed strongly against the conclusion that the Veteran did not have bilateral knee problems from his time on active duty until chronic knee disabilities were diagnosed years later.

Given this conclusion, the evidence did not show a chronic knee disability either within a year of separation or continuously since service.  As such, a medical opinion of record was necessary to address the etiology of the Veteran's knee complaints.  Unfortunately, the VA examiner concluded, in a well-reasoned and factually supported opinion, that it was less likely than not that the Veteran's bilateral knee disabilities either began during or was otherwise caused by his military service, and that it was less likely than not that the Veteran's  bilateral knee disabilities were either caused or aggravated by his service connected back disability.

Accordingly, service connection for left and right knee disabilities on a direct basis and as secondary to service-connected lumbar myositis is not warranted and the Veteran's claim is denied.


ORDER

Service connection for a left knee disorder, including as secondary to service-connected lumbar myositis, is denied.

Service connection for a right knee disorder, including as secondary to service-connected lumbar myositis, is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


